EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Form S-3) and related Prospectusof Verizon Communications Inc. (Verizon) for the registration of 25,000,000 shares of its common stock and to the incorporation by reference therein of our report dated February 20, 2009 (except for changes as described in Note 1 with regard to the method of accounting for noncontrolling interests, as to which the date is November 2, 2009), with respect to the consolidated financial statements of Verizon for the year ended December 31, 2008 included in the Current Report (Form 8-K) dated November 2, 2009and of our reports dated February 20, 2009 with respect tothe effectiveness of internal control over financial reporting of Verizon, and the financial statement schedule of Verizon, included or incorporated by reference in its Annual Report (Form 10-K) for the year ended December 31, 2008 asfiled with the Securities and Exchange Commission. /s/ Ernst & Young LLP Ernst & Young LLP
